Citation Nr: 1023818	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
40 percent for service-connected lumbosacral strain/sprain 
syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee arthritis.

3.  Entitlement to a disability rating in excess of 20 
percent from November 22, 2004, to May 31, 2005, and in 
excess of 10 percent from June 1, 2005, for service-connected 
right knee traumatic arthritis.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and EJ


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from July and August 2005 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2008, the Veteran and his spouse testified before 
one of the undersigned Veterans Law Judges (VLJ) at a Travel 
Board hearing at the RO.  A transcript of the hearing is of 
record (Tr. 1).

The case was remanded by the Board for specified evidentiary 
development in July 2008.

The Veteran testified before another of the undersigned 
Veterans Law Judges at a videoconference hearing in January 
2010; a transcript is of record.  (Tr. 2).

In the interim, service connection has been denied for a 
number of other disabilities.  Those issues are not part of 
the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the 2008 Board remand, some additional legible 
data was acquired from Social Security Administration (SSA).  
The Veteran has since testified that he had been granted SSA 
disability benefits after his work place had failed in being 
able to accommodate his disabilities so he could continue to 
work.  Tr. 2, at 4-5.  He has stated that he went to a group 
which tries to associate workers with jobs, and that they 
were unable to help him as well.  Tr. 2, at 6.

The Veteran has indicated that he is seen by VA on a 
continuing basis.  Tr. 2, at 8.  It is unclear whether all 
up-to-date treatment records are in the file.

The Veteran was purportedly scheduled for a VA examination on 
two or more occasions.  Notations are of record to the effect 
that he failed to report for those examinations.  From other 
information in the file, including seemingly conflicting 
reports from the penal system, he may or may not have been 
then incarcerated when he failed to so report.  Nonetheless, 
since repeated efforts to obtain any appropriate 
documentation from the facility scheduling the appointments 
have been unproductive, it is not clear that he was in fact 
notified and given the opportunity to respond; or whether he 
simply was not available for whatever reason, including 
incarceration.  However, it is noted that he has since 
testified, under oath, that his disabilities have increased 
in severity.  In any case, an additional examination, 
including specific findings as to the impact his service-
connected disabilities may have on his ability to work, is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, the Veteran 
should provide information with regard to 
his termination from prior employment and 
his subsequent efforts to work, his 
association with any firm which endeavored 
to find him employment, etc., and 
documentation should be added to the file 
in that regard.  VA should assist as 
feasible.

2.  VA treatment records dating from after 
the Veteran's December 2008 medical 
examination should be obtained and added 
to the claims file.

3.  The Veteran should undergo VA 
examination to determine the exact nature 
and extent of all service-connected 
disabilities.  All pertinent laboratory 
and other tests should be conducted, 
including X-rays.  The examiner should 
provide specific opinions as to the impact 
the disabilities have on the Veteran's 
daily life and his ability to work, as 
opposed to any non-service-connected 
disabilities.  

4.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It should also be 
indicated whether any notice sent was 
returned as undeliverable.  Copies of all 
communications must be included in the 
claims file.

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claims on all potential bases, 
schedular and extraschedular.  If the 
decision remains adverse, provide him and 
his representative with an appropriate 
SSOC.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________                             
_________________________
ALEXANDRA P. SIMPSON		                 L. HOWELL 
   Acting Veterans Law Judge			Veterans Law Judge
   Board of Veterans' Appeals		     Board of Veterans' 
Appeals


___________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

